Name: 78/871/Euratom, EEC: Council Decision of 16 October 1978 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-10-25

 Avis juridique important|31978D087178/871/Euratom, EEC: Council Decision of 16 October 1978 appointing a member of the Economic and Social Committee Official Journal L 298 , 25/10/1978 P. 0011 - 0011**** COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING A MEMBER OF THE ECONOMIC AND SOCIAL COMMITTEE ( 78/871/EURATOM , EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 193 TO 195 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 165 TO 167 THEREOF , HAVING REGARD TO THE CONVENTION ON CERTAIN INSTITUTIONS COMMON TO THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 5 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 19 SEPTEMBER 1978 APPOINTING THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE FOR THE PERIOD ENDING 18 SEPTEMBER 1982 , WHEREAS A SEAT HAS BECOME VACANT ON THE ECONOMIC AND SOCIAL COMMITTEE FOLLOWING THE RESIGNATION OF DR CAGETTI , WHICH WAS NOTIFIED TO THE COUNCIL ON 9 OCTOBER 1978 , HAVING REGARD TO THE NOMINATIONS SUBMITTED TO THE COUNCIL BY THE ITALIAN GOVERNMENT ON 9 OCTOBER 1978 , HAVING OBTAINED THE OPINION OF THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DR PAOLO SAVINI IS HEREBY APPOINTED A MEMBER OF THE ECONOMIC AND SOCIAL COMMITTEE IN PLACE OF DR CAGETTI FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 18 SEPTEMBER 1982 . DONE AT LUXEMBOURG , 16 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT H . MATTHOFER